Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-6, 8-9, 12 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2131382. Disclosed is a hollow cylindrical core (defined core member) wherein the core is made from at least one ply of material wound into the shape of a tube, wherein the core has an outer circumferential surface, an inner circumferential surface and a cavity inside the core which is defined by the inner circumferential surface, and the core being open at least at one end, and wherein the core comprises a volatile corrosion inhibiting (VCI) composition inside the cavity (when formed as a single-ply of material impregnated or coated with a volatile corrosion inhibitor, see lines 44-52). 
As to claim 3, the core of GB 2131382 further comprises a volatile corrosion inhibiting composition (VCI) on the outer circumferential surface of the core (see lines 44-52).  
	As to claims 4 and 28, the VCI composition is comprised as a coating on, or an impregnation into, the material forming the inner circumferential surface of the core. 
	As to claim 5, the core of GB 2131382 further comprises an additional material layer applied to the core, either inside or outside (see lines 44-52). 
As to claim 6, the core of GB 2131382 further comprises a plurality of material plies wound into a tube. 
As to claim 8, the core of GB 2131382 is disclosed to comprise paper(board).  
As to claim 9, the core of GB 2131382 is disclosed to be used with coiled metal material.  
As to claim 12, the core of GB 2131382 is disclosed to be wound helically (see lines 44-52) and open at one end. 

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinones (2006/0201110). Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qureshi et al. (2003/0049986). Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (6,439,384) Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chadwick (5,775,515). Each discloses a method of packaging comprising placing a volatile corrosion inhibiting composition inside a coiled metal sheet (see paragraph 0024; see paragraph 0057; see columns 7-8; see column 3, lines 41-62; respectively) and wrapping the coiled metal sheet in a packaging material so as to enclose the coiled metal sheet and volatile corrosion inhibiting composition in a substantially closed airspace. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2131382 in view of Abramson (2,883,045). GB 2131382 disclose a multiply core, but not adhesively joined plies. However, Abramson discloses it was known to adhesively join a core into its composition employing adhesive (2-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the core of GB 2131382 with adhesive in the manner of Abramson as claimed, as such a modification would predictably provide a core maintained in its core configuration.  

Claims 10-11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2131382 in view of Martin (6,439,384). GB 2131382 does not disclose providing an end header at least at one longitudinal end of the metal roll or coil. However, Martin discloses a metal coil provided with an end header (24) at least at one longitudinal end of a metal coil. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the core of GB 2131382 within an apparatus and core with an end header in the manner of Martin as claimed, as such a modification would predictably provide better protection of the ends of the metal coil. 
As to claim 11, the core of Martin is disclosed to include a packaging material wrapped around a metal roll or coil so as to enclose the content in a substantially closed airspace. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the core of GB 2131382 within an apparatus and core with an end header in the manner of Martin as claimed, as such a modification would predictably better protect the end of the roll or coil.
As to claim 29, the end header is also provided with the volatile corrosion inhibitor in the combination. 

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   
Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG